Citation Nr: 1424279	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-02 828	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis due exclusively to the service-connected left wrist disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which assigned a temporary total (100 percent) rating for the Veteran's service-connected left wrist disability (which was characterized as left wrist fracture with styloidectomy and fusion) pursuant to 38 C.F.R. § 4.30 (based on a period of convalescence from September 8, 2006, to October 31, 2006), with the 10 percent rating restored from November 1, 2006, upon termination of the temporary total rating.  The Veteran disagreed with this decision in January 2008, seeking a disability rating greater than 10 percent for his service-connected left wrist disability.  He perfected a timely appeal later in January 2008.

In a January 2008 rating decision, the RO assigned a higher 30 percent rating effective November 1, 2006, to the Veteran's service-connected left wrist disability (which was characterized as status-post fusion, left wrist, status-post fracture left wrist with styloidectomy).

A Travel Board hearing was held at the RO in February 2010 before a Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.  See 38 C.F.R. § 20.704 (2013).  The VLJ who held the Veteran's February 2010 Board hearing subsequently retired.  The Veteran was advised of his right to another hearing before a different VLJ in February 2011 correspondence from the Board.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.707, 20.717 (2013).  There is no record of a response from the Veteran.

In April 2010, the Board remanded the issues of entitlement to a disability rating greater than 30 percent for the Veteran's service-connected left wrist disability and entitlement to a TDIU due to this same disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In March 2011, the Board entered a final decision that (1) granted a 50 percent schedular rating for the Veteran's left wrist disability (which was characterized as post-operative residuals of fusion of the left wrist, status-post left wrist fracture with styloidectomy), and (2) determined the requirements for invoking the procedures under 38 C.F.R. § 3.321(b)(1) for extra-schedular consideration were not met.  Also, in March 2011, the Board remanded the issue of entitlement to a TDIU rating due exclusively to the service-connected left wrist disability to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed the AOJ to schedule the Veteran for updated VA examinations prior to adjudicating the TDIU claim.  These examinations occurred in August 2010 and in July 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In July 2011, the Veteran's claims file was transferred permanently to the RO in Des Moines, Iowa.  Because the Veteran currently lives within the jurisdiction of the RO in Des Moines, Iowa, that agency retains jurisdiction in this appeal.  Additionally, because the Veteran's former service representative does not have authority to represent Veterans who live outside of the state of Georgia, and because the Veteran has yet to designate a representative with jurisdictional authority to represent him in the state of Iowa, the Veteran is deemed to be unrepresented before VA.

In a September 2012 rating decision, the RO implemented the March 2011 Board decision by assigning a 50 percent schedular rating effective from November 1, 2006, for the Veteran's service-connected left wrist disability (which was characterized as status-post fusion, left wrist, status-post fracture left wrist with styloidectomy).  Since the March 2011 Board decision is a final decision on the issue of entitlement to an increased schedular rating, including extra-schedular consideration under 38 C.F.R. § 3.321(b)(1), for the Veteran's service-connected left wrist disability, this discrete issue is no longer a part of the current appeal and thus remains undisturbed.  See 38 U.S.C.A. §§ 511(a), 7103(a); 38 C.F.R. § 20.1100(a) (2012); Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004) (finding that, if reconsideration of a Board decision is not ordered according to 38 U.S.C.A. § 7103(a) or 38 C.F.R. § 20.1100(a), then the Board's decision is deemed final); see generally 61 Fed. Reg. 66,749 (1996), VAOPGCPREC 6-96 (Aug. 16, 1996) (The Board is not precluded from rendering a decision with respect to the schedular rating for the underlying disability, including extra-schedular consideration under 38 C.F.R. § 3.321(b)(1), notwithstanding that the Appellant raised the issue of a TDIU rating for that same disability).  The issue of entitlement to a TDIU rating under 38 C.F.R. §§ 4.16(a)-(b), due exclusively to the Veteran's service-connected left wrist disability (characterized as post-operative residuals of fusion of the left wrist, status-post left wrist fracture with styloidectomy), remained on appeal before the Board.  

In March 2013, the Board denied the Veteran's claim of entitlement to a TDIU on a scheduler basis under 38 C.F.R. § 4.16(a).  The Board also found that there was plausible evidence of record that the Veteran was unable to secure and follow a substantially gainful occupation, making him eligible for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) due exclusively to the service-connected left wrist disability ("extraschedular TDIU claim").  The Board referred the Veteran's extraschedular TDIU claim to the Director, Compensation and Pension Service (now known as the Director, Compensation Service), for his review.  See 38 C.F.R. § 4.16(b).  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  A copy of the Director's January 2014 decision on the Veteran's extraschedular TDIU claim has been associated with the claims file.  See Stegall, 11 Vet. App. at 268; see also Dyment, 13 Vet. App. at 141, aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence establishes that he is precluded from securing and following a substantially gainful occupation solely as a result of his service-connected left wrist disability.



CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis due exclusively to the service-connected left wrist disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.16(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of entitlement to a TDIU on an extraschedular basis due exclusively to the service-connected left wrist disability, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Extraschedular TDIU Claim

The Veteran contends that he is precluded from securing or following a substantially gainful occupation solely as a result of his service-connected left wrist disability.  He specifically contends that this disability forced him to stop working as a house painter in approximately 2006 and prevented him from obtaining substantially gainful employment thereafter.

Laws and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation & Pension Service (now known as the Director, Compensation Service), for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Analysis

The Board finds that the evidence supports granting the Veteran's claim of entitlement to a TDIU on an extraschedular basis due exclusively to the service-connected left wrist disability.  As the Board noted in March 2013, there is plausible evidence of record that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected left wrist disability.  See 38 C.F.R. § 4.16(b).  The record evidence also does not contemplate the current severity of the Veteran's service-connected left wrist disability and its impact on his employability.  The Veteran has contended throughout the pendency of this appeal that his service-connected left wrist disability forced him to quit working in his former occupation as a house painter because he was unable to hold a paint brush.  He also has contended throughout the pendency of this appeal that his service-connected left wrist disability prevented him from securing or maintaining substantially gainful employment after he quit working as a house painter.  

For example, on VA examination in December 2006, the Veteran reported that he was not working and last had worked in July 2006 as a house painter.  He also reported that he had lost left wrist motion.  The VA clinician noted:

[The Veteran] states that he is left handed and right now is not able to paint with this arm and wrist.  He states that the doctors have not released him to go back to work yet.  He states that his daily activities are limited again because he is left handed he cannot do a lot of things that he would ordinarily do with his left hand.  It is difficult for him to drive, basically picking up things, pulling on things; moving things with the left hand and arm are extremely limited because of this wrist and pain.  He has to be very careful not to bump it in his daily activities.

Physical examination of the left wrist showed a scar from a prior wrist fusion surgery and an inability "to flex, extend, or radiate ulnar or deviate towards the radial aspect secondary to the said fusion."  Repetition of range of motion testing of the Veteran's left wrist could not be performed because of the wrist fusion surgery.  The VA clinician noted further:

[The Veteran] is very slow to extend all of his fingers on the left hand.  He actually needed some assistance by either the right hand or by pushing the palm on the surface of the flat table and pushing the fingers out straight.  He is then able to very slowly bring it down into a fist.  His grip strength is extremely weak.  I could pull an object from his grasped hand very easily despite his best efforts.  It is felt that this is secondary to calcifications within the tendon sheath secondary to said fusion.

The diagnosis was status-post fusion of service-connected left wrist with subsequent stiffness and calcifications in the tendons of the left hand resulting in an overall very weak left hand and grip strength.

On VA outpatient treatment in July 2007, the Veteran reported that his service-connected left wrist disability impaired "his work as a painter."

While hospitalized at a VA Medical Center in July 2008 for treatment of non-service-connected psychiatric problems, the Veteran reported that he last had been employed in September 2007.

The Veteran was treated for alcohol dependence at an inpatient substance abuse treatment program (SATP) at a VA domiciliary in December 2008 and in January 2009.  On VA nutritional assessment completed in December 2008 while in the SATP, the Veteran stated, " I was a house painter.  The last time I painted houses was 2.5 years ago.  I have a fused wrist so now I fold clothes at a laundromat."  A review of the Veteran's initial treatment plan from the SATP indicates that he reported completing 12 years of education and 6 months of technical training and currently was unemployed.

On VA outpatient treatment in February 2009, in a follow-up appointment after completing treatment for alcohol dependence and being discharged from a VA domiciliary, the Veteran reported to a VA social worker that "he has been busy with running a laundry business.  He live[s] above the laundry, and him [sic] and his wife run the business for the owners for free rent."

The Veteran testified at his February 2010 Board hearing that he had "no movement at all" in his left wrist following his post-service left wrist surgery in September 2006.  See Board hearing transcript dated February 11, 2010, at pp. 4.  He also testified that although he had worked as a painter, he was no longer able to hold a paint brush and had been forced to learn how to do everything using his right hand.  He testified further that he was unable to pick up or hold anything in his left hand.  Id., at pp. 6-7.

In March 2010, while participating in a VA domiciliary program for treatment of alcohol abuse, the Veteran stated that he had completed 12 years of education and 2 months of technical training.  He had been retired for the previous 3 years and had been employed previously as a painter.  He last had worked 1 month earlier but had not held a steady job since 2005.

In an April 2010 treatment note, a VA clinician stated that the Veteran had a "history of craniotomy secondary to old head injury, history of hyperlipidemia, COPD, and generalized anxiety disorder.  In view of all the multiple medical problems that this [Veteran] has it is my opinion that he is not employable."  It also appears that the Veteran was placed in a therapeutic work assignment as a security guard working an overnight shift through a VA vocational rehabilitation program in April 2010.

On VA vocational rehabilitation assessment completed in May 2010, the Veteran reported that he had been a house painter between 2000 and 2006.  He also reported that he had left this job due to his fused left wrist.

On admission to a VA domiciliary in June 2010 for treatment of alcohol abuse, the Veteran reported that he had been unemployed since August 2009 when he had worked doing odd jobs as a day laborer.  He also reported that his longest period of employment was between 2000 and 2006 when he worked as a painter for a property maintenance company.  The Veteran received an irregular discharge from the domiciliary 5 days after this admission for failure to comply with VA domiciliary policies and did not complete the alcohol abuse treatment program.

On VA examination in August 2010, the Veteran complained of intermittent left wrist pain, locking up of the left wrist, and reduced range of motion in the left wrist "as he cannot move the wrist."  The VA clinician reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of an in-service left wrist injury and post-service left wrist fusion surgery was noted.  The Veteran reported that he was left hand dominant.  He also reported that he had stopped working in 2006 and was not employed due to "wrist and hand conditions."   Following physical examination of the Veteran's left wrist, the VA clinician stated that this disability had "significant effects" on the Veteran's usual occupation of house painter, including decreased mobility and manual dexterity, problems with lifting and carrying, weakness or fatigue, and decreased strength and pain in the upper extremity.  This clinician also stated that "functional effects are increased due to Veterans report of being left handed."  She concluded that, because the Veteran reported that he had worked as a house painter, "much of his work would involve" repetitive activities "of the hand and wrist with effects being greater in that he reports being left handed."  She also concluded that the Veteran "would need to avoid any type of work that involved" repetitive "or prolonged usage of the hands or necessitated fine manipulation, such as typing."

On VA examination in July 2012, the Veteran's complaints included being unable to straighten his fingers "when his hand is palm up [although] when palm down the fingers gradually loosen up and he is able to straighten them for the most part but still not completely," and left wrist pain 3-4 times a week which lasted "a few minutes" and was "sharp and stabbing at the wrist."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that, prior to his left wrist fusion surgery in 2006, "he began dropping paint brushes and pails of paint when working [and] would drop bottles of [soda] pop and virtually anything in his left hand."  He also stated that "he uses his legs to grip things and his right hand to open jars."  His left wrist had worsened progressively since his 2006 surgery.  He stated further that, following his separation from service, "he worked mainly as a painter or did general construction."  He last had worked in 2010 when he was awarded non-service-connected disability pension benefits "due to combined effects of his wrist."  The Veteran described a typical day as helping his girlfriend deliver newspapers by folding them and putting a rubber band around them, walking for several miles, and doing "some reading."  He was unable to hold paint brushes but was "able to cook and handle pots as long as he uses his right hand to grasp things."  He also was able to "use a vacuum cleaner and sweep but just uses his left hand to steady the top of the broom while using his right hand and arm to sweep."  He performed his daily household chores "by adapting his activity."  The VA examiner concluded that the Veteran's service-connected left wrist disability "would limit the Veteran from repetitive use of the hand and wrist such as in his previous occupation as a house painter."  This examiner also concluded:

[The Veteran's] reported ability to sweep with a broom and to be able to mop by learning how to do so with using his left hand and arm to stabilize the device and to use his right arm to move the device[;] based upon this information, the Veteran would be capable of performing duties of a job such as a janitor/housekeeper[;] he indicated he is able to perform household chores such as sweeping and vacuuming; based upon this he is not precluded from all forms of gainful employment.

The diagnosis was left wrist fracture/fusion.

In a January 2014 opinion, the Director, Compensation Service ("Director"), concluded that the Veteran was not entitled to a TDIU on an extraschedular basis.  The Director noted that service connection was in effect for 2 disabilities which were listed as status-post fusion, left wrist, status-post fracture left wrist with styloidectomy, evaluated as 50 percent disabling, and residuals, fracture left navicular bone in wrist with recent post-operative styloidectomy, evaluated as 10 percent disabling.  The rationale for the Director's decision denying the Veteran's extraschedular TDIU claim was that, in the July 2012 VA examination, the VA examiner noted that "[the] Veteran reported being able to sweep with a broom and mop by using his left hand and arm to stabilize the device and to use his right arm to move the device."  The rationale also was that the VA examiner concluded in July 2012 that the Veteran "would be capable of performing duties of a janitor or housekeeper, because the Veteran indicated [that] he is capable of performing household chores such as sweeping and vacuuming."  The Director concluded that the Veteran was "not precluded from all forms of gainful employment."

The Board finds that the record evidence persuasively suggests that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of his service-connected left wrist disability.  See 38 C.F.R. § 4.16(b).  The Veteran has reported throughout the pendency of this appeal that he had worked as a house painter between his separation from service and when he had been forced to stop working due to his service-connected left wrist disability.  The Board notes in this regard that, although the Veteran has not reported consistently the exact date when he stopped working as a house painter due to his service-connected left wrist disability, he has reported consistently that his service-connected left wrist disability forced him to quit working as a house painter.  He also has reported consistently that his service-connected left wrist disability created significant occupational difficulties for him as a house painter before he was forced to quit working.  

The record evidence also supports the Veteran's assertions regarding the impact of his service-connected left wrist disability on his employability.  The evidence demonstrates that the current severity of this disability is not contemplated by the rating criteria.  The Board notes in this regard that the Veteran currently is in receipt of the maximum 50 percent rating available under DC 5214 for his service-connected left wrist disability.  See 38 C.F.R. § 4.71a, DC 5214 (2013).  The Board also notes in this regard that disability ratings are assigned under DC 5214 based on the level of wrist ankylosis experienced by a Veteran.  Id.  The Veteran in this case reported losing all left wrist motion and having difficulty driving and picking up anything with his left hand due to left wrist pain on VA examination in December 2006.  The December 2006 VA examiner determined that the Veteran's "extremely weak" grip strength in the left hand and "overall very weak left hand" were due to his service-connected left wrist disability.  The August 2010 VA examiner found that the Veteran's service-connected left wrist disability had "significant effects" on his former occupation as a house painter.  The Veteran reported at his most recent VA examination in July 2012 that he had to use his legs to grip things and could open jars only with his right hand.  

The Board acknowledges that a VA clinician opined in April 2010 that, in view of the Veteran's history of a craniotomy secondary to an old head injury, hyperlipidemia, COPD, and generalized anxiety disorder, he was not employable.  Service connection is not in effect for any of the disabilities cited by the VA clinician in his April 2010 opinion concerning the Veteran's unemployability.  As noted above, the Court has held that, in adjudicating TDIU claims, a Veteran's nonservice-connected disabilities may not be considered.  See Van Hoose, 4 Vet. App. at 361.  Thus, the Board finds that the April 2010 opinion is less than probative on the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis.

The Board next acknowledges that the July 2012 VA examiner found that the Veteran was not precluded from "all forms of gainful employment" because he could work as a janitor or housekeeper with the adaptations that he had reported during this examination concerning his ability to sweep with a broom and use a mop.  The Board notes in this regard, however, that the Veteran has reported that he only had 12 years of education and several months of technical training, although it is not clear from a review of the record evidence what type of technical training he received.  The Board also notes in this regard that the July 2012 VA examiner did not comment on the Veteran's educational experiences in assessing his unemployability.  Moreover, the July 2012 VA examiner concluded that the Veteran's service-connected left wrist disability would limit his ability to perform repetitive activities as was required in his former occupation as a house painter.  The Veteran reported in July 2012 that he only had worked as a house painter (and in general construction) since his separation from service.  Thus, there is no indication that he has other educational or occupational experiences that would permit him to pursue a different occupation (such as a janitor or housekeeper), especially in light of his limited education and the limitations on his occupational activities as a result of his service-connected left wrist disability that were noted at the July 2012 VA examination.  The Veteran further reported in July 2012 that, although he was able to cook and handle pots, he had to do these activities with his right hand and only was able to perform his daily household chores "by adapting his activity."  This suggests that, even if the Veteran were able to secure employment in a different occupation (such as a janitor or housekeeper), it is unlikely he could perform the work required in these occupations because he appears to be limited to using his right hand only.

The Board finally acknowledges that, in January 2014, the Director, Compensation Service, concluded that the Veteran was not entitled to a TDIU on an extraschedular basis.  The Board finds that the January 2014 opinion is less than probative on the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis.  At the outset, the Director incorrectly stated in his January 2014 opinion that service connection was in effect for 2 separate left wrist disabilities.  In fact, and as the Board noted in March 2013, service connection only is in effect for post-operative residuals of a fusion of the left wrist, status-post left wrist fracture with styloidectomy, evaluated as 50 percent disabling effective November 1, 2006.  It appears that service connection was in effect prior to September 8, 2006, for the other left wrist disability (residuals, fracture left navicular bone in wrist with recent post-operative styloidectomy) identified in the Director's January 2014 decision.  It also appears that the RO recharacterized the Veteran's service-connected left wrist disability as post-operative residuals of a fusion of the left wrist, status-post left wrist fracture with styloidectomy when it assigned a temporary total rating for this disability effective September 8, 2006 (as noted in the Introduction).

The January 2014 opinion also did not consider the Veteran's limited educational and occupational experiences in evaluating his entitlement to a TDIU on an extraschedular basis.  As noted above, the Veteran reported in July 2012 that he only had worked as a house painter (and in general construction) since his separation from service.  There is no indication in the record evidence that the Veteran has other educational or occupational experiences that would permit him to pursue a different occupation, especially in light of his limited education and the limitations on his occupational activities as a result of his service-connected left wrist disability that were noted at the July 2012 VA examination.  The January 2014 opinion further did not consider other record evidence, to include the Veteran's credible Board hearing testimony, which indicates that he is precluded from securing and following substantially gainful employment solely as a result of his service-connected left wrist disability.  Having reviewed the Director's January 2014 opinion, the Board finds that it is less than probative on the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis.

In summary, and after resolving any reasonable doubt in his favor, the Board finds that the Veteran's service-connected post-operative residuals of a fusion of the left wrist, status-post left wrist fracture with styloidectomy, preclude him from securing and following a substantially gainful occupation.  Thus, the Board finds that the criteria for entitlement to a TDIU on an extraschedular basis due exclusively to the service-connected left wrist disability have been met.


ORDER

Entitlement to a TDIU on an extraschedular basis due exclusively to the service-connected left wrist disability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


